DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the several annular grooves and the water sealing rings of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims  1 and 2 are  objected to because of the following informalities:  claim 1 includes a period in lines 5 and 10 as well as at the end of the claim. This is improper, all claims must end with a period and cannot have one  mid claim. See mpep 608.01(m).  
Claim 2 also has a period mid claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims appear to be replete with errors and 112 (b) rejections too numerous to mention. The following is a list exemplary thereof:

Claim 1 recites the limitation "the limiting component " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the straw body " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first limiting disc " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second limiting disc " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first adjusting disc " in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second adjusting disc " in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the center " in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first connecting tube " in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second connecting tube " in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding the last limitation of claim 1, it is unclear how each of the connecting tubes are inserted into the same straw body. It appears for the figures that there are two separate straw bodies, one small one an done longer one that each of the connecting tubes are inserted into separately. 
Claim 2 recites the limitation "the opening of the annular groove " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "the annular fixing disc " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, line 4, it is unclear what is meant by the term “fix the groove.” It is unclear what groove is being referred to any how it is being fixed.
Regarding claim 2, line 5, it is unclear what is meant by the term “which pass the said fixing disc.” Does the applicant mean that the clamping pillars pass though the fixing disc or besides the fixing disc, or something else?
Claim 2 recites the limitation "the spring " in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the last limitation states that the adjusting disc is spherically matched with the clamping groove. This statement is unclear.  It is unclear how a disc can be spherically matched to a groove.
Claim 3 recites the limitation "the key " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the plug " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the end of the plug " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the another end of the plug " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the outer wall of the connection end of the said foldable hose" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
5 recites the limitation "the outer walls of the bottom ends of the first connecting tube and the second connecting tube " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the slides " in line 2.  There is insufficient antecedent basis for this limitation in the claim. Additionally it is unclear what is meant by the slides are fixed between the said first limiting disc and the first adjusting disc and between the second adjusting disc and the second limiting disc.
Claims 7-10 are rejected for being dependent from a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, and 10 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Verzicht (DE 3616073 C1).
Regarding claim 1, Verzicht shows a type of portable straw (the device of Verzicht can be used for drinking) , which is characterized to include the limiting component, adjusting component and the straw body, the said limiting component includes the first limiting disc (32) and the second limiting disc (4), which are mutually symmetrical and kept at a given gap, and the said first limiting disc and second limiting 
But fails to disclose that the bottom end of the second connecting tube is inserted into the straw body.
	The examiner notes that the m end of the second connecting tube has male treads on it (fig 5). The bottom end of the second connecting tube is clearly designed to be threaded into or inserted into an element.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to insert the bottom end of the second connecting tube (1) of Verzicht into a female threaded pipe, in order to allow fluid to flow through the device of Verzicht from the female threaded pipe or from the device of Verzicht into the female threaded pipe.
Regarding claim 3, the said cylinder includes the key (threads inside 31) extending from the center of the first limiting disc towards the second limiting disc, and also includes the plug (41), the end of the said plug close to the first limiting disc can 
Regarding claim 7,  the outer sides of both the first limiting disc and the second limiting disc are begin considered the cover plates.  The claims do not require the cover plates to be a separate element.
Regarding claim 8, the above modification fails to disclose that the foldable hose is made of silicone.  
However, hoses are commonly made from silicone and it is well known that silicone hoses are resistant to tears
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the foldable hose from silicone in order to make it resistant to tears. 
Regarding claim 10, the above modification fails to disclose that the straw body is made of metallic material.
However, stainless steel is a well-known metallic material and id often used for straws because it is resistant to corrosions and east to clean.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the straw body out of stainless steel in order to have it be resistant to corrosions and east to clean.



Regarding claim 4, Verzicht shows all aspects of the applicant’s invention as in claim 1 above, including a connection between the flexible hose and each connecting tube, but fails to show  the outer wall of the connection end of the said foldable hose is provided with several annular projections, and the said foldable hose can insert into the first connecting tube and the second connecting tube.  
However, Bobenhausen teaches a connection between an inner tube (8) and an outer tube (40). The outer wall of the inner tube including several annular projections (26). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the connection of Bobenhausen including the annular projections (26) and seals (22) in place of the connection between the flexible hose and each of the connecting tubes of Verzicht, so that the connections can be removable; and reusable as taught by Bobenhausen (abstract).

Regarding claim 5, Verzicht shows all aspects of the applicant’s invention as in claim 1 above, including a connection between each connecting tube and the straw body, but fails to show  the outer walls of the bottom ends of the said first connecting tube and the second connecting tube are provided with several annular grooves, and the inside of the said annular groove is provided with water-sealing rings.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the connection of Bobenhausen including the annular groves (22) and water-sealing rings (24) in place of the connection between the flexible hose and each of the connecting tubes of Verzicht, so that the connections can be removable; and reusable as taught by Bobenhausen (abstract).
.  
Regarding claim 9, the above modification fails to disclose that the water-sealing rings are made of silicone.  
However, O-rings are commonly made from silicone and it is well known that silicone O-rings prevent leaking between 2 separate elements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make water sealing rings from silicone in order to prevent leaking.


Claim 6  is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Verzicht (DE 3616073 C1) in view of Chapman (5,290,074)
Regarding claim 4, Verzicht shows all aspects of the applicant’s invention as in claim 1 above, but fails to show  slides that are fixed between the said first limiting disc 
 However, Chapmann teaches a similar connection that includes slides (76, 78) that  are fixed between the said first limiting disc (38) and the first adjusting disc (12) and between the second adjusting disc (14) and the second limiting disc (71).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the slides 7 and 76 of Chapman to the device of  Verzicht in order to progressively bear against and apply compressive force to the adjusting and limiting disc as taught by Chapman (col 3, lines 15-18).


Claim 2  is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Verzicht (DE 3616073 C1) in view of Liao (2007/0046024)
Regarding claim 2, Verzicht shows all aspects of the applicant’s invention as in claim 1 above, but fails to show one side of the said first adjusting disc close to the second adjusting disc is provided with an annular groove, the inside of the said annular groove is fixed with a spring, the opening of the said annular groove is provided with the annular fixing disc to fix the groove, the said fixing disc is provided with several clamping pillars which pass the said fixing disc and are evenly arranged. The said clamping pillars can axially move, one end of the said clamping pillar sited in the clamping groove is connected with the spring, the side of the said second adjusting disc close to the first adjusting disc is provided with several clamping grooves, and the end 
 However, Liao teaches a similar connection that includes one side of the said first adjusting disc close to the second adjusting disc is provided with an annular groove 9for 35), the inside of the said annular groove is fixed with a spring (the spring of 35), the opening of the said annular groove is provided with the annular fixing disc to fix the groove, the said fixing disc is provided with a clamping pillar (35) which pass the said fixing disc, the said clamping pillars can axially move, one end of the said clamping pillar sited in the clamping groove is connected with the spring, the side of the said second adjusting disc close to the first adjusting disc is provided with several clamping grooves (441), and the end of the said clamping pillar close to the second adjusting disc is spherically matched with the said clamping groove.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the spring and clamping pillar of Liao to the connection of Verzicht in order to help position the first and second connection tubs at a desired angle as taught by Liao [0010].
The above combination still dos not include multiple springs and clamping pillars evenly displaced.
However, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add at least one more spring and clamping pillar to the above combination, in order to further keep the desired angle between the connection tubes.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Courtot et al. (3,026,129) shows a device similar to that of the present invention.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        2/16/2022